



FEDERAL HOME LOAN BANK OF SAN FRANCISCO
DEFERRED COMPENSATION PLAN


(Successor Plan to the Original Federal Home Loan Bank of San Francisco
Deferred Compensation Plan)




Amended and Restated Effective January 1, 2020






Approved July 26, 2019


 
 




--------------------------------------------------------------------------------






TABLE OF CONTENTS
INTRODUCTION
 
1


 
 
 
ARTICLE 1. DEFINITIONS
 
3


1.01    Act
 
3


1.02    Administrator
 
3


1.03    Beneficiary
 
3


1.04    Benefit Account
 
3


1.05    Board
 
4


1.06    Cash Balance Plan
 
4


1.07    Change in Control
 
4


1.08    Code
 
4


1.09    Company
 
4


1.10    Company Contributions
 
4


1.11    Company Supplemental Cash Balance Benefit
 
4


1.12    Compensation
 
4


1.13    Deferral Election
 
5


1.14    Deferral Period
 
5


1.15    Director shall mean any member of the Company Board
 
6


1.16    Disability or Disabled
 
6


1.17    Early Retirement Age
 
6


1.18    Early Retirement Date
 
6


1.19    Employee
 
6


1.20    Normal Retirement Age
 
6


1.21    Participant
 
6


1.22    Performance-Based Compensation
 
6


1.23    Plan
 
7


1.24    Plan Year
 
7


1.25    Retirement
 
7


1.26    Retirement Committee
 
8


1.27    Savings Plan
 
8


1.28    ‘Spouse’ means:
 
8


1.29    Stated Deferral
 
8


1.30    Termination of Employment
 
8


1.31    Unforeseeable Emergency
 
10


 
 
 
ARTICLE 2. ELIGIBILITY AND PARTICIPATION
 
10


2.01    Enrollment Procedures
 
10


2.02    Enrollment Time Period for Newly Eligible Employee/Director
 
11


2.03    Annual Enrollment Period for each Plan Year
 
11


2.04    Failure of Eligibility
 
11


 
 
 
ARTICLE 3. PARTICIPANT COMPENSATION DEFERRAL
 
12


3.01    Procedure for Deferral
 
12


3.02    Performance-Based Compensation
 
12


3.03    Election Choices
 
13







Approved July 26, 2019


i
 




--------------------------------------------------------------------------------





3.04    Election to Defer Irrevocable; Exception
 
13


 
 
 
ARTICLE 4. COMPANY SUPPLEMENTAL CASH BALANCE BENEFITS AND COMPANY CONTRIBUTIONS
 
13


4.01    Company Supplemental Cash Balance Benefits
 
13


4.02    Company Contributions
 
14


4.03    Life Insurance and Annuity
 
14


4.04    Company Supplemental Cash Balance Benefit Statement
 
15


 
 
 
ARTICLE 5. PARTICIPANT BENEFIT ACCOUNT AND VESTING
 
15


5.01    Benefit Account
 
15


5.02    Statement of Account
 
16


5.03    Vesting of Benefit Account
 
16


 
 
 
ARTICLE 6. PAYMENT OF BENEFITS
 
16


6.01    Payment of Company Supplemental Cash Balance Benefits
 
16


6.02    Payment of Stated Deferrals and Company Contributions Related Thereto
 
17


6.03    Timing of Payments and Installment Payments
 
18


6.04    Modifications
 
18


6.05    Special Election for Company Supplemental Cash Balance Benefits
 
19


6.06    Benefits upon Termination of Employment
 
19


6.07    Benefits Upon Death from Benefit Account
 
19


6.08    Benefits Upon Death for Company Supplemental Cash Balance Benefit
 
20


6.09    Company Supplemental Cash Balance Benefit and Reemployment
 
21


6.10    Unforeseeable Emergency
 
21


6.11    Prohibition on Acceleration
 
21


6.12    Permissible Payment Delays
 
22


6.13    Company Obligations and Source of Payments
 
22


6.14    Limited Amount Cashout
 
23


 
 
 
ARTICLE 7. ADMINISTRATION OF THE PLAN
 
24


7.01    Retirement Committee
 
24


7.02    Advisors to the Retirement Committee; Reports to the Board of Directors
 
24


7.03    Membership of the Retirement Committee
 
25


7.04    Retirement Committee Procedures
 
25


7.05    Expenses of the Retirement Committee
 
26


7.06    Claims for Benefits
 
26


 
 
 
ARTICLE 8. MISCELLANEOUS
 
27


8.01    Employment Not Guaranteed by Plan
 
27


8.02    Amendment and Termination
 
27


8.03    Change in Control
 
28


8.04    Dissolution or Bankruptcy
 
28


8.05    Assignment of Benefits
 
28


8.06    Facility of Payment
 
29


8.07    Disposition of Unclaimed Payments
 
29


8.08    Taxes
 
30







Approved July 26, 2019


ii
 




--------------------------------------------------------------------------------





8.09    Independence of Benefits
 
30


8.10    Governing Law
 
30


8.11    Form of Communication
 
31


8.12    Severability
 
31


8.13    Binding Agreement
 
31


8.14    Gender; Singular and Plural
 
32


8.15    Captions
 
32


8.16    Responsibility and Indemnification of Retirement Committee Members
 
32









Approved July 26, 2019


iii
 




--------------------------------------------------------------------------------






FEDERAL HOME LOAN BANK OF SAN FRANCISCO
DEFERRED COMPENSATION PLAN


(Successor Plan to the Original Federal Home Loan Bank of San Francisco
Deferred Compensation Plan)
Amended and Restated Effective January 1, 2020


INTRODUCTION
Federal Home Loan Bank of San Francisco, incorporated under the laws of the
United States, first established this Federal Home Loan Bank of San Francisco
Deferred Compensation Plan, effective as of the first day of January 2005, to
provide payments to certain of its key management employees and directors with
benefits upon retirement, death, Disability, Termination of Employment, or upon
other permitted reasons or dates, for the purpose of promoting in its key
management employees and directors the strongest interest in the successful
operation of the Company and to induce such persons to remain in the employ of
the Company. This Plan has been amended and restated, effective January 1, 2009.
Between January 1, 2005 and December 31, 2008, the Plan operated in good faith
compliance with the guidance issued under Section 409A of the Code. The Plan is
the successor plan to the Original Federal Home Loan Bank of San Francisco
Deferred Compensation Plan (the “Prior Plan”). Effective December 31, 2004, the
Prior Plan was frozen and no new benefits shall be earned or vest under it;
provided, however, that any benefits earned and vested under the Prior Plan
before January 1, 2005 shall continue to be governed by the terms and conditions
of the Prior Plan as in effect on December 31, 2004. Any benefits earned and
vested under the Prior Plan after December 31, 2004 are deemed to have been
earned and vested under this Plan, as it may be amended from time to time.




Approved July 26, 2019


1
 




--------------------------------------------------------------------------------





On July 25, 2019, the Board of Directors of the Company approved expanding
eligibility under the Plan to all common law employees effective January 1,
2020. The Plan has been amended and restated effective January 1, 2020, to
reflect this expanded eligibility, to incorporate the terms of the 2010 and 2013
amendments to the Plan and to add other revisions that have been approved by the
Retirement Committee of the Company, including but not limited to cashout
provisions for small benefit amounts and a more flexible time period for
payments to beneficiaries.
This Plan is intended to meet the requirements of Code Section 409A and the
Treasury Regulations issued thereunder.




Approved July 26, 2019


2
 




--------------------------------------------------------------------------------





Article 1. DEFINITIONS
1.01    Act means the American Jobs Creation Act of 2004, as amended.
1.02    Administrator means the Retirement Committee or such other person,
company or entity as may be designated from time to time by the Retirement
Committee except as otherwise provided herein.
1.03    Beneficiary shall mean any person, persons or entities designated by a
Participant to receive benefits hereunder upon the death of such Participant.
Each Participant shall file with the Company a designation of Beneficiary and
contingent Beneficiary to whom the Participant’s interest under the Plan shall
be paid in the event of the Participant’s death pursuant to a method and in the
form approved from time to time by the Company whether pursuant to a written
document or an online system approved by the Company. Such designation may be
changed by the Participant at any time and without the consent of any previously
designated Beneficiary. A Beneficiary designation will not become effective
unless it is made by the method and in the form designated by the Company,
whether in written form or an online system, and it must be received by the
Company prior to the Participant’s death. In the absence of any effective
Beneficiary designation as to any portion of a Participant’s interest under the
Plan, such amount shall be paid to the Participant’s surviving spouse, or if
there is none, to the Participant’s surviving children and issue of deceased
children by right of representation, or if there be none, the Participant’s
surviving parents and if none, according to the laws of descent and distribution
of the State of California.
1.04    Benefit Account shall mean the account(s) maintained on the books of the
Company for each Participant pursuant to Section 5.01 hereof.




Approved July 26, 2019


3
 




--------------------------------------------------------------------------------





1.05    Board means the Board of Directors of the Company, as constituted from
time to time.
1.06    Cash Balance Plan shall mean the Federal Home Loan Bank of San Francisco
Cash Balance Plan, a qualified pension plan and tax-exempt trust under Sections
401(a) and 501(a) of the Code.
1.07    Change in Control means a transaction described in 12 United States Code
Section 1446(26), so long as that transaction also qualifies as a change in
ownership or effective control or a change in ownership of a substantial portion
of assets under Code Section 409A and the regulations promulgated thereunder.
1.08    Code means the Internal Revenue Code of 1986, as amended.
1.09    Company means the Federal Home Loan Bank of San Francisco.
1.10    Company Contributions shall mean the contributions made by the Company
pursuant to Section 4.02.
1.11    Company Supplemental Cash Balance Benefit shall mean the benefit
described in and payable pursuant to Section 4.01.
1.12    Compensation shall mean the base salary and other wages, bonuses,
commissions, overtime pay, shift premiums, vacation accruals, and other taxable
remuneration payable by the Company to an Employee or Director for services
rendered to the Company, including fees paid to directors of the Company, for
the Plan Year or other period taken into account in making the determination.
Compensation shall not include employee expense reimbursements and allowances,
and contributions made by the Company under the Plan, moving expenses, fringe
benefits, payments made by the Company for group insurance,




Approved July 26, 2019


4
 




--------------------------------------------------------------------------------





hospitalization, disability and like benefits, or contributions made by the
Company under or distribution from any other employee benefits plan the Company
maintains. Notwithstanding the foregoing, for purposes of Participant Stated
Deferrals under Article 3, Compensation shall include long-term incentive
payments; provided, however, that for purposes of Company Supplemental Cash
Balance Benefits and Company Contributions under Article 4, Compensation shall
not include long-term incentive payments. Any deferred compensation payments
under this Plan as well as any amounts deferred shall not be deemed salary or
other remuneration to the Participant eligible for computation of benefits to
which he may be entitled under the Cash Balance Plan, the Savings Plan, the
Financial Institutions Retirement Fund (as adopted by the Company), the
Financial Institutions Thrift Plan (as adopted by the Company) or the Federal
Home Loan Bank of San Francisco Benefit Equalization Plan, or any other
qualified or nonqualified retirement plan of the Company (except for the
Supplemental Executive Retirement Plan) for the benefit of its employees.
1.13    Deferral Election shall mean one or more elections made pursuant to an
online system approved by the Company with respect to amount of Compensation
deferred in a Plan Year, the applicable Deferral Period, form of payment of such
deferred Compensation and related earnings crediting options, and permitted
earnings crediting options made available by the Company, and for Plan Years
that begin prior to January 1, 2020, a written agreement between a Participant
and the Company, whereby a Participant agrees to defer a portion of his
Compensation pursuant to the provisions of the Plan, and the Company agrees to
make benefits payments in accordance with the provisions of the Plan.
1.14    Deferral Period shall mean the period of time during which Compensation
is being deferred pursuant to the Participant’s Deferral Elections and Article 3
of the Plan.




Approved July 26, 2019


5
 




--------------------------------------------------------------------------------





1.15    Director shall mean any member of the Company Board.
1.16    Disability or Disabled means that a Participant:
(i)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or
(ii)    is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under any accident and health
plan covering employees of the Participant’s employer. The determination of the
existence of a Disability shall be made by the Company in accordance with Code
Section 409A.
1.17    Early Retirement Age shall mean age 45.
1.18    Early Retirement Date shall mean the first day of the month coincident
with or next following the date a Participant attains Early Retirement Age.
1.19    Employee shall mean any common law employee who is on the payroll of the
Company.
1.20    Normal Retirement Age shall mean age 65.
1.21    Participant shall mean an Employee or Director of the Company who has
properly and timely completed Deferral Elections to deferred Compensation under
the Plan and satisfied any and all other requirements set forth in the Plan.
1.22    Performance-Based Compensation means Compensation based on services
performed over a period of not less than twelve months and which meets the
following




Approved July 26, 2019


6
 




--------------------------------------------------------------------------------





requirements: (i) the payments of Compensation or the amount of the Compensation
is contingent upon satisfaction of pre-established organizational or individual
performance criteria; and (ii) the performance criteria are not substantially
certain to be met at the time the Participant elects to defer compensation in
accordance with Section 3. Organizational or individual performance criteria are
considered pre-established if established in writing not later than ninety (90)
days after the commencement of the period of service to which the criteria
relates, provided that the outcome is substantially uncertain at the time the
criteria are established. Performance criteria may be subjective but such
criteria must be bona fide and relate to the performance of the Participant, a
group of employees that includes the Participant or a business unit (which may
include the Company) for which the Participant provides services. The
determination whether any subjective performance criteria have been satisfied
shall not be made by the Participant, by a family member of the Participant or
any spouse of any family member of the Participant or any person who is under
effective control, or whose Compensation is under the effective control, of the
Participant or of any family member of the Participant. Performance-Based
Compensation does not include any amount or portion of any amount that will be
paid regardless of performance or which is based on a level of performance that
is substantially certain to be met at the time the criteria is established.
1.23    Plan shall mean the Deferred Compensation Plan, Federal Home Loan Bank
of San Francisco, as amended and restated effective January 1, 2020.
1.24    Plan Year shall mean the twelve-month period on which the plan records
are kept, which shall begin on January 1 of one year and end on December 31 of
the same year.
1.25    Retirement shall mean a Participant’s Termination of Employment after
reaching Early or Normal Retirement Age, or, in the case of a director, the
termination of his




Approved July 26, 2019


7
 




--------------------------------------------------------------------------------





membership on the Board, irrespective of age. “Normal Retirement” shall mean
Retirement at or after Normal Retirement Age and “Early Retirement” shall mean
Retirement at or after Early Retirement Age but before Normal Retirement Age.
(The terms “Normal Retirement” and “Early Retirement” are not relevant to
individuals who qualify as a Participant solely because of their status as a
member of the Board of Directors of the Company.)
1.26    Retirement Committee shall mean the committee appointed pursuant to
Article 7 of the Plan.
1.27    Savings Plan means the Federal Home Loan Bank of San Francisco Savings
Plan, a qualified defined contribution plan and tax-exempt trust under sections
401(a) and 501(a) of the Code.
1.28    ‘Spouse’ means:
(a)
The person to whom a Participant is legally married under the laws of any state
or other jurisdiction; or



(b)
The person of the same gender as the Participant with whom the Participant has
entered into a valid domestic partnership pursuant to the laws of the State of
California.



All uses of the word ‘spouse’ (including a surviving spouse) in this Plan
document are deemed to be capitalized and to refer to this defined term
‘Spouse.’
1.29    Stated Deferral shall mean the amount of Compensation the Participant
agrees to defer in pursuant to a Deferral Election.
1.30    Termination of Employment shall mean the Participant’s ceasing to be
employed in any capacity by the Company, and in the case of a director, ceasing
to be a member of the Company’s Board of Directors, as applicable, for any
reason whatsoever, voluntary or involuntary, including by reason of death.




Approved July 26, 2019


8
 




--------------------------------------------------------------------------------





Whether a Termination of Employment has occurred is based on whether the facts
and circumstances indicate that the Participant and the Company reasonably
anticipated that no further services would be performed after a certain date. A
Termination of Employment will not be deemed to have occurred if a Participant
continues to provide services to the Company as an employee, independent
contractor or otherwise, and if the Participant is providing such services at an
annual rate that is fifty percent or more of the services rendered, on average,
during the immediate preceding 36 months of employment with the Company (or if
less, such lesser period); provided, however, that a Termination of Employment
will be deemed to have occurred if a Participant’s service with the Company is
reduced to an annual rate that is less than twenty percent of the services
rendered, on average, during the immediately preceding 36 months of employment
with the Company (or if less, such lesser period).
In addition to the foregoing, the employment of a Participant shall not be
deemed to be terminated while the Participant is on military leave, sick leave
or other bona fide leave of absence if the period of such leave does not exceed
six months, or if longer, so long as the Participant’s right to reemployment
with the Company is provided by either statute or contract. If the period of
leave exceeds six months and the Participant’s right to reemployment is not
provided by either statute or contract, then the employee is deemed to have a
Termination of Employment on the first day immediately following such six-month
period.
For the purposes of this Section 1.28 only, the term Company includes Federal
Home Loan Bank of San Francisco and its entire controlled group within the
meaning of Code Section 414(b) and 414(c), using the 80% standard instead of the
50% standard outlined in Treasury Regulations interpreting Code Section 409A.




Approved July 26, 2019


9
 




--------------------------------------------------------------------------------





1.31    Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from:
(i)    An illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary or the Participant’s dependent (as defined in Section
152 of the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of
the Code);
(ii)    Loss of the Participant’s property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by
insurance); or
(iii)    Other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant.
A hardship shall not constitute an Unforeseeable Emergency under the Plan to the
extent that it is, or may be, relieved by:
(i)    Reimbursement or compensation, by insurance or otherwise; or
(ii)    Liquidation of the Participant’s assets to the extent that the
liquidation of such assets would not itself cause severe financial hardship; or
(iii)    Cessation of deferrals under the Plan.
ARTICLE 2. ELIGIBILITY AND PARTICIPATION
2.01    Enrollment Procedures Employees and Directors may enroll in the Plan by:
(1) making Deferral Elections, which shall specify the amount of deferral, the
timing of the distributions, the form of the distributions, and type of benefit
under this Plan that will be provided for such Employee or Director, and (2)
completing such other forms and furnishing such other information as the Company
may reasonably require. Each newly eligible Employee




Approved July 26, 2019


10
 




--------------------------------------------------------------------------------





or Director shall be notified by the Administrator, in writing or by electronic
notice, of his eligibility to participate in the Plan prior to the end of his
enrollment period (as described below).
2.02    Enrollment Time Period for Newly Eligible Employee/Director To
participate in the Plan during the Plan Year in which an Employee or Director
first qualifies as such, he must make Deferral Elections for such Plan Year
within 30 days after he first becomes an Employee or Director and the Deferral
Elections must become irrevocable (except in the event of an Unforeseeable
Emergency) at the end of that 30-day period.
2.03     Annual Enrollment Period for each Plan Year Except as provided above in
Section 2.02, in order for an Employee, Director or Participant to participate
in the Compensation deferral portion of the Plan each Plan Year, he must timely
complete appropriate Deferral Elections regarding Compensation for a Plan Year,
which shall become irrevocable (except in the event of an Unforeseeable
Emergency) no later than the December 31 preceding the January 1 of the Plan
Year in which the Deferral Elections are to be effective. To defer
Performance-Based Compensation, the Employee or Director must execute a Stated
Deferral election on the form prescribed by the Company and within the time
period described in Section 3.02.
2.04    Failure of Eligibility A Participant shall cease to be a Participant at
Termination of Employment or, if earlier, when the Participant ceases to qualify
as an Employee or Director (unless the Participant qualifies for the payment of
benefits set forth in Article 6). A person who ceases to be a Participant during
a Plan Year will have no further right to defer Compensation during the Deferral
Period.




Approved July 26, 2019


11
 




--------------------------------------------------------------------------------





ARTICLE 3. PARTICIPANT COMPENSATION DEFERRAL
3.01    Procedure for Deferral The Employee or Director may make an initial
election to defer a portion of his Compensation earned and payable on or after
the date of such election and before the commencement of the pay period in which
the election becomes effective by timely making Deferral Elections during the
time period described in Sections 2.02 or 2.03, as applicable. For any deferral
of Compensation, the Deferral Election must apply only to Compensation earned
after the date the election is irrevocable. The amount deferred shall be
subtracted from the Compensation otherwise payable to the Participant during the
year of deferral. Unless otherwise permitted by the Company under Section 3.04
of the Plan, the deferral specified in the Deferral Election shall be credited
under this Plan, and the Participant’s Compensation shall be correspondingly
reduced.
3.02    Performance-Based Compensation Any election made by a Participant to
defer Performance-Based Compensation must be submitted to the Administrator: (1)
in accordance with Sections 2.02 and 2.03 and (2) no later than six months prior
to the end of the period in which the services which give rise to the payment of
Performance-Based Compensation are performed and provided that the Participant
performs services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date the election to defer such Performance-Based Compensation is made and
provided that in no event can such an election be made after the date such
Performance-Based Compensation has become readily ascertainable. A Deferral
Election under this Section 3.02 will not become irrevocable prior to the date
that is six months prior to the end of the applicable performance period.




Approved July 26, 2019


12
 




--------------------------------------------------------------------------------





3.03    Election Choices At the time that a Participant elects to defer a
portion of his Compensation, the Participant shall make a Deferral Election in
the manner prescribed by the Company to select one or more mutual funds or other
investment choices from a list provided to the Participant by the Company. The
value of the selected investments shall determine the value of the Participant’s
Benefit Account as of any given date. The Participant may change his selected
investments prospectively at such times and with such frequency as the Company
shall prescribe.
3.04    Election to Defer Irrevocable; Exception Except as otherwise provided
herein, a Participant’s election to defer Compensation shall be irrevocable
except for prospective changes allowed prior to each January 1. The
Administrator, in its sole discretion, upon demonstration by the Participant of
Unforeseeable Emergency, will suspend the Participant’s election to defer
Compensation. Such suspension shall continue through the end of the Plan Year in
which the Participant applies for, and receives, a distribution due to an
Unforeseeable Emergency and the Participant must submit a new Deferral Election
and satisfy any other requirements prescribed by the Company, in its sole
discretion, in order to participate again in the Plan.
ARTICLE 4. COMPANY SUPPLEMENTAL CASH BALANCE BENEFITS
AND COMPANY CONTRIBUTIONS
4.01    Company Supplemental Cash Balance Benefits The Company shall provide to
each Participant a Company Supplemental Cash Balance Benefit in an amount equal
to the additional benefit, if any, that would have been payable under the Cash
Balance Plan and the Federal Home Loan Bank of San Francisco Benefit
Equalization Plan (if any) if the Participant had not reduced his Compensation
for that Plan Year by the Stated Deferrals. This amount shall




Approved July 26, 2019


13
 




--------------------------------------------------------------------------------





be decreased by the applicable amount that is payable to the Participant, if
any, under Article 4 of the Prior Plan (i.e., the Prior Plan provision regarding
the Company Supplemental Pension Benefit under the Cash Balance Plan or the
Financial Institutions Retirement Fund) (the “Prior Plan Benefit”). The Prior
Plan Benefit shall be calculated in accordance with Treasury Regulation Section
1.409A-6(a)(3). The Prior Plan Benefit cannot be calculated in any manner other
than the manner set forth in Treasury Regulation Section 1.409A-6(a)(3). A
Participant’s Company Supplemental Cash Balance Benefit will vest within the
same time periods as a Participant’s benefits vest under the Cash Balance Plan.
4.02    Company Contributions For each Plan Year, the Company shall credit to
each Participant’s Benefit Account an amount equal to the additional matching
contribution the Company would have contributed to the Savings Plan on behalf of
the Participant if the Participant had not reduced his Compensation for that
Plan Year by the Stated Deferrals. Notwithstanding the foregoing, no amount
shall be credited to a Participant’s Account unless consistent with the
limitations in Treasury Regulation Section 1.409A-2(a)(9); specifically, any
Participant action or in action with respect to any deferrals or contributions
under the Savings Plan: (a) shall not result in any given Plan Year in an
increase in the amounts deferred for such Participant under all nonqualified
deferred compensation plans of the Company in excess of the limitations in Code
Section 402(g)(1)(A), (B) or (C) in the Plan Year of such Participant’s action
or inaction under the Savings Plan and (b) shall not result in any Plan Year in
an increase in any matching or contingent Company contributions exceeding 100%
of the matching or contingent amounts that would be provided under the Savings
Plan absent any Code limitations.
4.03    Life Insurance and Annuity The Company in its sole discretion may apply
for and procure as owner and for its own benefit, insurance and annuities on the
life of a Participant




Approved July 26, 2019


14
 




--------------------------------------------------------------------------------





in such amounts and in such forms as the Company may choose. The Participant
shall have no interest whatsoever in any such policy or policies, but at the
request of the Company shall submit to medical examinations and shall accurately
and truthfully supply such information and execute such documents as may be
required by the insurance company or companies to whom the Company has applied
for insurance. Any insurance policy and annuity acquired by or held by the
Company in connection with the liabilities assumed by it pursuant to the Plan
shall not be deemed to be held under any trust for the benefit of the
Participant, the Participant’s beneficiary or estate, or to be security for the
performance of the obligations of the Company but shall be and remain, a
general, unpledged and unrestricted asset of the Company.
4.04    Company Supplemental Cash Balance Benefit Statement Periodically, the
Company or its designee may provide to each Participant a statement in such form
as the Company deems desirable setting forth the Participant’s Company
Supplemental Cash Balance Benefit.
ARTICLE 5: PARTICIPANT BENEFIT ACCOUNT AND VESTING
5.01    Benefit Account
(a)    The Company shall establish a Benefit Account on its books for each
Participant. A Participant’s Benefit Account shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to the
Participant pursuant to this Plan attributable to the Participant’s Stated
Deferrals and the Company Contributions related thereto. A Participant’s Benefit
Account shall not constitute or be treated as a trust fund of any kind for the
benefit of the Participant, the Participant’s Beneficiary or estate, or to be
security for the performance of obligations of the Company but shall be and
remain a general, unpledged and




Approved July 26, 2019


15
 




--------------------------------------------------------------------------------





unrestricted asset of the Company. All benefits payable under this Plan shall be
paid as they become due and payable by the Company out of its general assets.
The Company Contributions related to Stated Deferrals will be credited as of the
date when a matching contribution otherwise would have been allocated to the
Participant’s account under the Savings Plan.
(b)    Each Benefit Account shall be revalued daily to be credited or debited
with investment earnings, gains and losses based upon the performance of the
investment funds selected by the Participant from time to time pursuant to
Section 3.03.
(c)    Each Benefit Account shall be debited as of the date of distribution by
the amount of any distribution made from such Benefit Account.
5.02    Statement of Account The Company may provide to each Participant a
quarterly statement in such form as the Company deems desirable setting forth
the balance in the Participant’s Benefit Account.
5.03    Vesting of Benefit Account All amounts credited to a Participant’s
Benefit Account shall be one hundred percent (100%) vested at all times.
ARTICLE 6. PAYMENT OF BENEFITS
6.01    Payment of Company Supplemental Cash Balance Benefits The Company
Supplemental Cash Balance Benefits payable pursuant to Section 4.01 shall be
payable in one of the forms allowed under the Cash Balance Plan (i.e., single
lump sum, life annuity, or contingent 50% annuitant annuity) and upon
Termination of Employment, a set time period after Termination of Employment,
including upon becoming Disabled, a set age after Termination of Employment or
death. In the event the Participant is still employed at the time he first
becomes Disabled, his payment shall commence once there has been a Termination
of




Approved July 26, 2019


16
 




--------------------------------------------------------------------------------





Employment. In the event the Participant elects a specified age as the time of
payment but there as not been a Termination of Employment as of that date, his
payment shall commence once there has been a Termination of Employment. At the
time of enrollment in the Plan, the Participant must elect the form of payment
and the time of payment of Company Supplemental Cash Balance Benefit. If no
election is made, the benefit will be payable in the form of a lump sum benefit
at Termination of Employment. Notwithstanding Section 6.09, if the Participant
elects to have the Company Supplemental Cash Balance Benefit payable at death,
the Participant may specify the form of the distribution to be paid to his
Beneficiary which may only be in a form available under the Cash Balance Plan
and shall commence or be paid on the first day of the seventh whole month
following the Participant’s death. The Beneficiary may not change the form or
time of the payment elected by the Participant. Notwithstanding the foregoing,
distributions of the Company Supplemental Cash Balance Benefit shall commence no
later than the April 1 following the end of the calendar year in which a
Participant reaches age 70½, or, if later, upon the Participant’s Termination of
Employment. Accordingly, if a Participant elects death as the time of payment
and the Participant survives the later of: (1) April 1 following the end of the
calendar year in which the Participant attains age 70 ½, or (2) April 1
following the end of the calendar year in which the Participant has a
Termination of Employment, the Participant’s benefit shall be paid upon the
later of those two events in the form of a lump sum benefit, unless the
Participant timely elects a different form of benefit. The amount of the benefit
shall be determined by the Plan’s actuary utilizing the same actuarial factors
and assumptions then used by the Cash Balance Plan.
6.02    Payment of Stated Deferrals and Company Contributions Related Thereto
The portion of a Participant’s Benefit Account attributable to the Stated
Deferrals and Company




Approved July 26, 2019


17
 




--------------------------------------------------------------------------------





Contributions related thereto shall be paid at the time or times specified in
the Participant’s Stated Deferral election, except as provided below or in
Sections 6.07 or 6.08. Such election may provide for distribution in from one to
ten annual installments commencing at Retirement, Disability, Termination of
Employment, or on a specific date (including a date that occurs while the
Participant is actively employed by the Company). If no election is made, the
benefit will be payable in the form of a lump sum benefit at Termination of
Employment.
6.03    Timing of Payments and Installment Payments A distribution of a benefit
attributable to the Stated Deferrals and Company Contributions related thereto
is available no sooner than one year after the close of the Deferral Period. All
payments made under the Plan shall be made within 90 days after the date elected
by the Participant (or within 90 days after the date determined under the Plan,
if no timely election is made by the Participant). The Company, in its sole
discretion, determines when during such 90-day period benefit payments will be
made or commence. If the Participant elected installment payments, after the
first installment payment future installments shall be paid each year at
approximately the same time of year as the first installment payment. For
purposes of the Plan, installment payments shall be treated as a single
distribution under Section 409A of the Code. Benefit Accounts subject to
installment payouts shall continue to be adjusted for gains and losses in the
same manner as active Benefit Accounts.
6.04    Modifications A Participant may modify his election made under Section
6.01 or Section 6.02 so long as: (a) the election will not take effect until at
least twelve (12) months from the date on which the election is made, (b) if the
election is to delay the start of payments on account of Termination of
Employment or at a specified time, the payment must be deferred for a period of
at least five (5) years from the date such payment would otherwise have been




Approved July 26, 2019


18
 




--------------------------------------------------------------------------------





made, and (3) if the election is related to a payment to be made at a specified
time or pursuant to a fixed schedule, the election must be made at least twelve
(12) months prior to the date the first amount was scheduled for payment. Any
election made under this Section 6.04 may only be made in the method prescribed
by the Company.
6.05    Special Election for Company Supplemental Cash Balance Benefits
Notwithstanding any other provision in the Plan to the contrary, during 2008 a
Participant may modify the form of distribution and the distribution date
elected (or deemed elected) under Section 6.01, provided that the election is
made not later than December 31, 2008. No election under this Section shall: (1)
change the payment date of any distribution otherwise scheduled to be paid in
2008 or cause a payment to be paid in 2008, or (2) be permitted after December
31, 2008.
6.06    Benefits upon Termination of Employment In the event of Termination of
Employment, whether voluntary or involuntary, prior to a Participant’s Early
Retirement Age or death, the Participant shall receive a distribution of the
portion of the Participant’s Benefit Account attributable to Stated Deferrals
and the Company Contributions related thereto as a lump sum payment within 90
days following Termination of Employment. The Company, in its sole discretion,
determines when during such 90-day period benefit payments will be made or
commence.
6.07    Benefits Upon Death from Benefit Account In the event of a Participant’s
death prior to the distribution of his entire Benefit Account, the remaining
balance in the Participant’s Benefit Account shall be distributed to the
Beneficiary or Beneficiaries of the Participant. The Beneficiary will receive
the payment in the form of a lump sum benefit, with the payment being made no
later than the end of the calendar year that commences after the death of the
Participant.




Approved July 26, 2019


19
 




--------------------------------------------------------------------------------





In order to change the form or the time of the payment, the Beneficiary must
make an election after the Participant’s death and before payment commences
under the Plan. If the Beneficiary fails to make a timely election, the
Beneficiary will receive the benefit in the form of a lump sum payment. The
Beneficiary cannot elect to receive payment of the benefit past the date that is
the April 1 following the end of the calendar year in which the Participant
would have attained age 70.
6.08    Benefits Upon Death for Company Supplemental Cash Balance Benefit In the
event a Participant dies prior to the distribution of his Company Supplemental
Cash Balance Benefit, if any, and the Participant did not elect death as the
time of payment of his Cash Supplemental Benefit, an automatic lump sum that is
the actuarial equivalent of the Participant’s vested balance attributable to the
Participant’s Company Supplemental Cash Balance Benefit shall be distributed to
the Beneficiary or Beneficiaries of the Participant. Payment of the lump sum
benefit shall be no later than the end of the year that commences after the
death of the Participant. In order to change the form or the time of the
payment, the Beneficiary must make an election after the Participant’s death,
but before payments commence hereunder, to receive the distribution in a form
that is available under the Cash Balance Plan. If the Beneficiary fails to make
a timely election, the Beneficiary will receive the benefit in the form of a
lump sum payment. The Beneficiary cannot elect to receive payment past the date
that is the April 1 following the end of the calendar year in which the
Participant would have attained age 70 ½, or benefits in a form not allowed
under the Cash Balance Plan.. If the Participant dies after his Company
Supplemental Cash Balance Benefit payments have commenced, the only death
benefit payable in respect of said Participant shall be the amount, if any,
payable under that




Approved July 26, 2019


20
 




--------------------------------------------------------------------------------





form of benefit which the Participant has elected for the payment of his Company
Supplemental Cash Balance Benefit.
6.09    Company Supplemental Cash Balance Benefit and Reemployment. If a
Participant experiences a Termination of Employment and once again becomes
employed by the Company and becomes a Participant under the Plan, the Company
Supplemental Cash Balance Benefit he or she earned prior to such Termination of
Employment (a Participant’s “Previous Benefit”), if any, shall continue to be
paid according to the schedule elected by the Participant. Any Company
Supplemental Cash Balance Benefit accrued after the date that an employee again
becomes a Participant shall be reduced by an amount equal to the actuarial
equivalence of the Participant’s Previous Benefit. For the purposes of this
Section, actuarial equivalence shall be determined by the Plan’s actuary
utilizing for that purpose the same actuarial factors and assumptions then used
by the Cash Balance Plan or Financial Institutions Retirement Fund, as
applicable. The benefit payment under this Section 6.10 will be paid in the form
of a lump sum benefit at Termination of Employment.
6.10    Unforeseeable Emergency The Administrator, in its sole discretion, upon
finding that the Participant has suffered an Unforeseeable Emergency, may
distribute to such Participant all or a portion of the balance in the
Participant’s Benefit Account. Distributions because of an Unforeseeable
Emergency will be limited to the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any Federal, state,
or local income taxes or penalties reasonably anticipated to result from the
distribution).
6.11    Prohibition on Acceleration Notwithstanding any other provision of the
Plan to the contrary, no distribution shall be made from the Plan that would
constitute an impermissible




Approved July 26, 2019


21
 




--------------------------------------------------------------------------------





acceleration of payment as defined in Section 409A(a)(3) of the Code and the
regulations promulgated thereunder.
6.12    Permissible Payment Delays The Administrator may delay any payment to a
Participant if permissible under the Treasury Regulations promulgated under Code
Section 409A, including upon the Administrator’s reasonable anticipation of one
or more of the following: (i) making such payment would jeopardize the Company’s
ability to continue as a going concern and the payment is made to the
Participant during the first taxable year in which making the payment would not
have such effect on the Company; or (ii) making such payment would violate
Federal securities laws or other applicable law.
6.13    Company Obligations and Source of Payments All benefits payable under
this Plan shall be paid as they become due and payable by the Company out of its
general assets. Nothing contained in this Plan shall be deemed to create a trust
of any kind for the benefit of the Participants or create any fiduciary
relationship between the Company or the Retirement Committee and the
Participants or their Beneficiaries. To the extent that any person acquires a
right to receive benefits under this Plan, such rights shall be no greater than
the right of any unsecured general creditor of the Company. Notwithstanding the
foregoing, the Company may, at its discretion, establish a bookkeeping reserve
or grantor trust (as such term is used in Sections 671 through 677 of the Code)
to reflect or to aid in meeting its obligations under the Plan with respect to
any Participant or prospective Participant or Beneficiary. No Participant or
Beneficiary shall have any right, title, or interest whatever in or to any
investments which the Company may make or any specific assets which the Company
may reserve to aid it in meeting its obligations under the Plan.




Approved July 26, 2019


22
 




--------------------------------------------------------------------------------





6.14    Limited Amount Cashout Notwithstanding any provision of Article 6 to the
contrary, the Bank may pay a Participant’s Company Supplemental Cash Balance
Benefits to the Participant, or to his or her Beneficiary or Beneficiaries, if
applicable, in a single lump sum payment on or before the required payment date
otherwise provided in this Article 6 if (1) the actuarial lump sum value of the
payment is not greater than the applicable dollar amount under section
402(g)(1)(B) of the IRC, and (2) such payment results in the termination and
liquidation of the entirety of the Participant’s, or his or her Beneficiary’s or
Beneficiaries’, interest in all “non-account balance plans” as defined under
Treasury Regulation section 1.409A-1(c)(2)(C), which are considered to be a
single non-qualified deferred compensation plan under Treasury Regulation
section 1.409A-1(c).
Notwithstanding any provision of Article 6 to the contrary, the Bank may also
pay the balance of Stated Deferrals in a Participant’s Benefit Account to the
Participant, or to his or her Beneficiary or Beneficiaries, if applicable, in a
single lump sum payment on or before the required payment date otherwise
provided in Article 6 if (1) the lump sum value of the payment is not greater
than the applicable dollar amount under section 402(g)(1)(B) of the IRC, and (2)
such payment results in the termination and liquidation of the entirety of the
Participant’s, or his or her Beneficiary’s or Beneficiaries’, interest in all “
elective account balance plans” as defined under Treasury Regulation section
1.409A-1(c)(2)(A), which are considered to be a single non-qualified deferred
compensation plan under Treasury Regulation section 1.409A-1(c).
Notwithstanding any provision of Article 6 to the contrary, the Bank may also
pay the balance of Company Contributions in a Participant’s Benefit Account to
the Participant, or to his or her Beneficiary or Beneficiaries, if applicable,
in a single lump sum payment on or before the required payment date provided in
this Article 6 if (1) the lump sum value of the payment is not




Approved July 26, 2019


23
 




--------------------------------------------------------------------------------





greater than the applicable dollar amount under section 402(g)(1)(B) of the IRC,
and (2) such payment results in the termination and liquidation of the entirety
of the Participant’s, or his or her Beneficiary’s or Beneficiaries’, interest in
all “ non-elective account balance plans” as defined under Treasury Regulation
section 1.409A-1(c)(2)(B), which are considered to be a single non-qualified
deferred compensation plan under Treasury Regulation section 1.409A-1(c).
ARTICLE 7. ADMINISTRATION OF THE PLAN
7.01    Retirement Committee The Plan shall be administered by the Retirement
Committee, as appointed by the Board. Subject to those powers which the Board
has reserved as described in Article 7 below, the Retirement Committee has
general authority over, and responsibility for, the administration of the Plan.
The Retirement Committee shall have full power, authority and discretion to
interpret and construe the Plan, to make all determinations considered necessary
or advisable for the administration of the Plan and the calculation of the
amount of benefits payable thereunder, and to review claims for benefits under
the Plan. The Retirement Committee’s interpretations and constructions of the
Plan and its decisions or actions thereunder shall be binding and conclusive on
all persons for all purposes.
7.02    Advisors to the Retirement Committee; Reports to the Board of Directors
If the Retirement Committee deems it advisable, it shall arrange for the
engagement of an actuary, legal counsel and certified public accountants (who
may be counsel or accountants for the Company), and other consultants, and make
use of agents and clerical or other personnel, for purposes of the Plan. The
Retirement Committee may rely upon the written opinions of the actuary, counsel
and accountants, and upon any information supplied by the Cash Balance Plan, the
Benefit Equalization Plan or the Savings Plan; and delegate to any agent or to
any




Approved July 26, 2019


24
 




--------------------------------------------------------------------------------





subcommittee or Retirement Committee member its authority to perform any act
hereunder, including without limitation those matters involving the exercise of
discretion; provided, however, that such delegation shall be subject to
revocation at any time at the discretion of the Retirement Committee. The
Retirement Committee shall report to the Board, or to a committee designated by
the Board, at such intervals as shall be specified by the Board or such
designated committee, with regard to the matters for which it is responsible
under the Plan.
7.03    Membership of the Retirement Committee The Retirement Committee shall
consist of at least three individuals, each of whom shall be appointed by the
Board. The Board may remove any member of the Retirement Committee at any time
and for any reason with or without advance written notice. Vacancies in the
Retirement Committee arising by resignation, death, removal or otherwise shall
be filled by the Board. Any Retirement Committee member may resign by delivering
his written resignation to the Retirement Committee no later than 15 days before
the effective date of the resignation. No Retirement Committee member shall be
entitled to act on or decide any matters relating solely to such Retirement
Committee member as a Participant or any of his rights or benefits under the
Plan. The Retirement Committee members shall not receive any special
compensation for serving in such capacity but shall be reimbursed for any
reasonable expenses actually incurred in connection therewith. No bond or other
security is required of the Retirement Committee or any member thereof in any
jurisdiction.
7.04    Retirement Committee Procedures The Retirement Committee shall elect or
designate one of its own members as Chairman, establish its own procedures and
the time and place for its meetings and provide for the keeping of minutes of
all meetings. A majority of the members of the Retirement Committee shall
constitute a quorum for the transaction of business




Approved July 26, 2019


25
 




--------------------------------------------------------------------------------





by the Retirement Committee. Any action of the Retirement Committee may be taken
upon the affirmative vote of a majority of the members at a meeting or, at the
direction of its Chairman, without a meeting by mail or telephone, provided that
all of the Retirement Committee members are informed in writing of the matter to
be voted upon. The Retirement Committee may establish procedures pursuant to
which a Retirement Committee member may elect not to participate in a Retirement
Committee proceeding in which such member has an interest.
7.05    Expenses of the Retirement Committee All expenses incurred by the
Retirement Committee in its administration of the Plan shall be paid by the
Company.
7.06    Claims for Benefits All claims for benefits under the Plan shall be
submitted in writing to the Retirement Committee. Written notice of the decision
on each claim shall be furnished with reasonable promptness to the Participant
or his Beneficiary (the “claimant”). The claimant may request a review by the
Retirement Committee of any decision denying the claim in whole or in part. Such
request shall be made in writing and filed with the Retirement Committee within
30 days of such denial. A request for review shall contain all additional
information which the claimant wishes the Retirement Committee to consider. The
Retirement Committee may hold any hearing or conduct any independent
investigation which it deems desirable to render its decision and the decision
on review shall be made as soon as feasible after the Retirement Committee’s
receipt of the request for review. Written notice of the decision on review
shall be furnished to the claimant. For all purposes under the Plan, such
decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding, and conclusive on all
interested persons as to all matters relating to the Plan.




Approved July 26, 2019


26
 




--------------------------------------------------------------------------------





ARTICLE 8. MISCELLANEOUS
8.01    Employment Not Guaranteed by Plan Neither the Plan nor any action taken
under the Plan shall be construed as giving a Participant the right to be
retained as a Director or as an Employee of the Company for any period or
abridging the Company’s right to dismiss at pleasure any Participant from its
employ.
8.02    Amendment and Termination The Board, at any time, may amend, suspend or
terminate the Plan in whole or in part without the consent of the Retirement
Committee, any Participant, Beneficiary, or other person, provided that no
amendment, suspension or termination shall retroactively impair or otherwise
adversely affect the rights of any Participant, Beneficiary, or other person to
benefits under the Plan which have accrued prior to the date of such action, as
determined by the Committee in its sole discretion.
The Retirement Committee may adopt any amendment or take any other action which
may be necessary or appropriate to facilitate the administration, management and
interpretation of the Plan or to conform the Plan thereto, provided that any
such amendment or action does not have a material effect on the then currently
estimated cost to the Company of maintaining the Plan.
Upon termination of the Plan, no further benefits shall accrue under the Plan to
any Participant. In the event of a termination of the Plan, the Company may
determine that the vested interests of the Participants will be distributed. If
such a determination is made, the Participants’ vested interests will be
distributed within the period beginning twelve months after the date the Plan
was terminated and ending twenty-four months after the date the Plan was
terminated, or pursuant to Section 6 of the Plan, if earlier. Any liquidation
and termination of the Plan will not occur proximate to a downturn in the
financial health of the Company, as required by Code Section 409A. If the Plan
is terminated and distributions are made within the time period described above,




Approved July 26, 2019


27
 




--------------------------------------------------------------------------------





the Company shall: (1) terminate all arrangements for Participants that are
required to be aggregated with the Plan under Code Section 409A and (2) not
adopt a new plan for Participants that would be aggregated with the Plan under
Code Section 409A at any time within three years following the date of
termination of the Plan.
8.03    Change in Control The Company may terminate the Plan within 30 days
prior to or twelve months following a Change in Control and distribute the
vested interests of the Participants within the twelve-month period following a
termination of the Plan. If the Plan is terminated and all of the Participant’
vested interests in the Plan are distributed in connection with a Change in
Control, all plans that are aggregated as a single plan with this Plan under
Code Section 409A must be terminated and distributions under such plans must be
made within the same 12 month period.
8.04    Dissolution or Bankruptcy The Plan shall automatically terminate upon a
corporate dissolution or bankruptcy, provided that Participants’ vested
interests are distributed and included in the gross income of the Participants
by the latest of (or, if earlier, the taxable year in which such vested interest
is actually or constructively received): (i) the Plan Year in which the Plan
terminates, (ii) the first Plan Year in which payment of the vested interests is
administratively practicable, or (iii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture. A corporate dissolution
or bankruptcy will have occurred only if transaction qualifies as both a
liquidation or reorganization under 12 United States Code Section 1446(26) and
as a dissolution or bankruptcy under Section 409A of the Code and the regulation
promulgated thereunder.
8.05    Assignment of Benefits No Participant or Beneficiary shall have the
right to assign, transfer, hypothecate, encumber or anticipate his interest in
any benefits under this Plan,




Approved July 26, 2019


28
 




--------------------------------------------------------------------------------





nor shall the benefits under this Plan be subject to any legal process to levy
upon or attach the benefits for payment of any claim against the Participant or
his Beneficiary. In the event of any attempted assignment or transfer, the
Company shall have no further liability hereunder. The foregoing
notwithstanding, in accordance with procedures that are established by the
Retirement Committee (including procedures requiring prompt notification of the
affected Participant and each alternate payee of the receipt by the Plan or the
Company of a domestic relations order and its procedures for determining the
qualified status of such order) and subject to Code Section 409A, a judicial
order for purposes of enforcing family support obligations or pertaining to
domestic relations (which orders do not alter the amount, timing or form of
benefit other than to have it commence at the earliest permissible date) shall
be honored by the Plan and the Company if the Retirement Committee or its
designee determines that such order would constitute a qualified domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) if the Plan
were a qualified retirement plan under Code Section 401(a).
8.06    Facility of Payment If the Company finds that any person to whom any
amount is or was payable under the Plan is unable to care for his affairs
because of illness or accident, or is a minor, or has died, then any payment, or
any part thereof, due to such person or his estate (unless a prior claim has
been made by a duly appointed legal representative), may, if the Company is so
inclined, be paid to such person’s spouse, child, or other relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Company to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be in complete discharge
of the liability of the Plan and the Company.
8.07    Disposition of Unclaimed Payments Each Participant must file with the
Company from time to time in writing his post office address and each change of
post office




Approved July 26, 2019


29
 




--------------------------------------------------------------------------------





address. The communication, statement or notice addressed to a Participant at
the last post office address filed with the Company, or if no address is filed
with the Company, then at the last post office address as shown on the Company
records, will be binding upon Participant and his Beneficiaries for all purposes
of the Plan. The Company shall not be required to search for or locate a
Participant or his Beneficiary.
8.08    Taxes The Company shall deduct from all payments or deferrals made
hereunder all applicable federal or state taxes required by law to be withheld
from such payments.
8.09    Independence of Benefits The benefits payable under this Plan shall be
independent of, and in addition to, any other benefits provided by the Company
and shall not be deemed salary or other remuneration by the Company for the
purpose of computing benefits to which any Participant may be entitled under any
other plan or arrangement of the Company.
8.10    Governing Law This Plan is intended to constitute an unfunded Plan for a
select group of employees and rights thereunder shall be construed according to
the laws of the State of California, without giving effect to the choice of law
principles thereof, and the laws of the United States, as applicable. The Plan
is intended to comply with Code Section 409A. Notwithstanding any provision to
the contrary, the Plan shall be interpreted as necessary to comply with Code
Section 409A and any regulations promulgated thereunder. Any benefit, payment or
other right provided by the Plan shall be provided or made in a manner that
complies with the applicable requirements of Code Section 409A and any
regulations promulgated thereunder. Any provision of the Plan that cannot be
interpreted or applied in a manner consistent with Code Section 409A is deemed
amended to comply with Code Section 409A or, if such amendment is not possible,
is void. The Plan specifically incorporates the plan




Approved July 26, 2019


30
 




--------------------------------------------------------------------------------





aggregation rules under Treasury Regulations § 1.409A-1(c)(2) and any payment
periods permitted after a payment event or time under Treasury Regulations §
1.409A-3. Any provision that is noncompliant with Section 409A of the Code is
void or deemed amended to comply with Section 409A of the Code. The Company does
not guarantee or warrant the tax consequences of the Plan, and the Participants
shall in all cases be liable for any taxes due with respect to the Plan.
8.11    Form of Communication Any election, application, claim, notice,
designation, request, instruction or other communication required or permitted
to be made by a Participant, Beneficiary or other person to the Company or the
Retirement Committee shall be made in writing and in such form as the Company
shall prescribe. Such communication shall be mailed by first class mail, postage
pre-paid, or delivered to such location as the Company shall specify and shall
be deemed to have been given and delivered only upon receipt thereof at such
location.
8.12    Severability The invalidity of any portion of this Plan shall not
invalidate the remainder thereof, and said remainder shall continue in full
force and effect.
8.13    Binding Agreement The Plan shall be binding upon and inure to the
benefit of the Company and its successors and assigns and the Participants and
their Beneficiaries. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Company, but nothing in the Plan shall preclude the
Company from merging or consolidating into or with, or transferring all or
substantially all of its assets to, another organization which assumes the Plan
and all obligations of the Company thereunder.
Except as provided in Sections 8.02, 8.03, and 8.04, the Company agrees that it
will make appropriate provision for the preservation of the Participants’ rights
under the Plan in any




Approved July 26, 2019


31
 




--------------------------------------------------------------------------------





agreement or plan which it may enter into to effect any merger, consolidation,
reorganization, or transfer of assets. Upon such a merger, consolidation,
reorganization, or transfer of assets and assumption of the Plan obligations of
the Company, the term “Company” shall refer to such other organization and the
Plan shall continue in full force and effect.
8.14    Gender; Singular and Plural As used in the Plan, the masculine gender
shall be deemed to refer to the feminine, and the singular person shall be
deemed to refer to the plural, wherever appropriate.
8.15    Captions The captions preceding the sections of the Plan have been
inserted solely as a matter of convenience and shall not in any manner define or
limit the scope or intent of any provisions of the Plan.
8.16    Responsibility and Indemnification of Retirement Committee Members No
Retirement Committee member shall be personally liable by reason of any
instrument executed by him or on his behalf, or action taken by him, in his
capacity as a Retirement Committee member acting in good faith and exercising
reasonable care, nor for any mistake of judgment made in good faith. Retirement
Committee members may be entitled to indemnification for certain costs, expenses
and liabilities pursuant to the Federal Home Loan Bank of San Francisco Policy
Regarding Indemnification of Directors, Officers and Employees Acting in
Connection with Certain Employee Benefit Plans, as such Policy may be amended
from time to time.
[Signature Page Follows]




Approved July 26, 2019


32
 




--------------------------------------------------------------------------------





This amended and restated Federal Home Loan Bank of San Francisco Deferred
Compensation Plan effective as of January 1, 2020 is executed this 20th day of
December, 2019.




ATTEST:
 
FEDERAL HOME LOAN BANK OF SAN FRANCISCO
 
 
 
 
 
 
 
 
By:
/s/ J. Gregory Seibly
 
Secretary
 
 
Officer
 
 
 
By:
 
 
 
 
 
Officer











Approved July 26, 2019


33
 


